Citation Nr: 0308280	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right index 
finger disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for forearm scars.

6.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from April 1966 to November 
1969.  Service in Vietnam is indicated by the evidence of 
record.  The veteran was awarded the Combat Action Ribbon.

In November 2001, the RO received the veteran's claim for 
service connection for a left shoulder disorder (claimed as a 
broken shoulder), a left knee disorder (claimed as a left 
kneecap injury), a skin disorder (claimed as "jungle rot"), 
left forearm scars, a right index finger disorder (claimed as 
shrapnel wound to the finger) and prostate cancer.  In an 
April 2002 rating decision, the RO denied the claims.  In May 
2002, the veteran disagreed with the April 2002 rating 
decision as to the denial of service connection for a skin 
disorder and for a left shoulder disorder.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.  On the VA 
Form 9, the veteran also disagreed with the denial of service 
connection for prostate cancer, forearm scars, a left knee 
disorder and a right index finger disorder.  The appeal as to 
those issues was perfected with the timely submission of the 
veteran's substantive appeal in November 2002.

The veteran requested a BVA Travel Board hearing in his 
August 2002 and November 2002 substantive appeals.  However, 
he specifically withdrew his request in a March 2003 letter.  
There are no other outstanding hearing requests of record.

Other issues

The Board observes that in the April 2002 rating decision, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD) and awarded a 30 percent rating.  In a 
January 2003 rating decision, the RO denied the veteran's 
claim for service connection for malaria.  The veteran has 
not appealed either decision, and accordingly they will be 
addressed no further by the Board.  

The veteran filed a claim for VA pension benefits in October 
2002, but he withdrew the claim in November 2002, stating 
that he had returned to work and was not permanently disabled 
at that time.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in active 
service during a period of war.

2.  Competent medical evidence does not reveal that the 
veteran's claimed left shoulder disorder is causally related 
to an incident of his military service.

3.  Competent medical evidence does not reveal that the 
veteran's claimed skin disorder is causally related to an 
incident of his military service.

4.  The veteran does not have a diagnosed right index finger 
disorder.  Competent medical evidence does not reveal that 
the veteran's claimed right index finger disorder is causally 
related to an incident of his military service.

5.  The veteran does not have a diagnosed left knee disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed left knee disorder is causally related to an incident 
of his military service.

6.  The veteran does not have diagnosed forearm scars.  
Competent medical evidence does not reveal that the veteran's 
claimed forearm scars are causally related to an incident of 
his military service.

7.  The veteran does not have a diagnosis of prostate cancer.  
Competent medical evidence does not reveal that the veteran's 
claimed prostate cancer is causally related to an incident of 
his military service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2002).

2.  A skin disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b) 
(West 2002); 38 C.F.R. § 3.303, 3.304(d), 3.307, 3.309 
(2002).

3.  A right index finger disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2002).

4.  A left knee disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2002).

5.  Forearm scars were not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2002).

6.  Prostate cancer was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left shoulder disorder, a skin disorder, a right index 
finger disorder, a left knee disorder, forearm scars and 
prostate cancer. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to each of the issues on 
appeal.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified by the April 2002 rating decision, 
by the July 2002 and October 2002 statements of the case 
(SOCs) of the pertinent law and regulations and the need to 
submit additional evidence on his claims for service 
connection.  

More significantly, a letter was sent to the veteran in 
February 2002, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the February 2002 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

In particular, the veteran submitted a statement dated 
September 1969, showing that the veteran's records had been 
misplaced while he was being treated at the Da Nang Naval 
Hospital.  The RO obtained the veteran's service medical 
records and made attempts to locate additional records.  The 
veteran later submitted hospitalization and treatment records 
from 1969.  The veteran indicated in his claim that he had 
been treated at the VA Medical Center in Fayetteville, 
Arkansas.  The RO obtained the veteran's VA outpatient 
treatment records from that facility.  The veteran was 
afforded a VA examination in March 2002.  

The veteran stated in a March 2003 VA Form 21-4138 that he 
was in the VA Hospital at Fayetteville Arkansas from March 3, 
2003 through March 9, 2003. However, he did not indicate what 
he was treated for, or that his hospitalization was in any 
way related to any of his claimed disabilities.  Therefore, 
under the circumstances here presented, obtaining these 
records is not necessary.  There is no basis in the record 
for believing that these records would be supportive of the 
veteran's service connection claims, in particular with 
respect to current diagnoses of claimed disabilities or 
medical nexus opinions, and he does not appear to so contend.  
See Brock v. Brown, 10 Vet. App. 155, 161 (1997).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted medical records in April 
2003.  The veteran was informed of his right to a hearing and 
was presented several options for presenting personal 
testimony.  He indicated in his August 2002 and November 2002 
VA Forms 9 that he wanted a BVA hearing; however, he withdrew 
his request in March 2003.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

For certain chronic disorders, including arthritis and 
malignant tumors, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).

The United States Court of Appeals for Veterans Claims (the 
Court) rendered a decision that further clarified the law and 
VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Service connection - Agent Orange exposure 

As noted in the Introduction, the veteran served in Vietnam 
during the Vietnam era.  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2002).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2002); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above [see 
38 C.F.R. § 3.309(e) (2002)] shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
See 38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Secretary of Veterans Affairs (the Secretary) has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 
(1996).

Recently, the Secretary published a list of conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  
That list of conditions includes gastrointestinal tumors, 
including colon cancer.  The authority for such a finding 
stemmed from a provision in the Agent Orange Act of 1991, 
which permitted the Secretary to enter into an agreement with 
the National Academy of Sciences (NAS) and to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam during the 
Vietnam era, and each disease suspected to be associated with 
such exposure.  The NAS conducted studies, and on the basis 
of all available evidence, the Secretary concluded that the 
credible evidence against an association between 
gastrointestinal tumors, including colon cancer, and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association did not exist.  

Notwithstanding any of the foregoing, the United States Court 
of Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).



1.  Entitlement to service connection for a left shoulder 
disorder.

The veteran contends that he received shrapnel wounds from an 
enemy mortar round in 1969 and thereby suffered a left 
shoulder injury.  He further contends that he suffers a 
current disability as a result of his in-service injury.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a left shoulder disorder was not incurred as 
a result of active military service.

Initially, the Board observes that the veteran has a 
diagnosis of a current left shoulder disorder.  A January 
2002 treatment report shows a diagnosis of left shoulder 
arthritis, very mild, with crepitus noted on examination, and 
occasional left shoulder pain when moving.  The first Hickson 
element is therefore satisfied.
  
With respect to Hickson element (2), the veteran contends 
that he received shrapnel wounds from an enemy mortar round 
that fractured his left shoulder and that he was hospitalized 
for treatment of the injury in 1969.  

As discussed above, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  Here, the 
veteran's DD-214 shows that he was awarded the Combat Action 
Ribbon.  The Board accepts this as proof of participation in 
combat.  However, for reasons expressed immediately below, 
the Board concludes that the combat presumption has been 
effectively rebutted by the evidence of record.

The veteran's contention that his shoulder was injured is not 
consistent with the evidence of record pertinent to service.  
The veteran's service medical records do not reflect any 
complaint of or treatment for a shoulder injury during 
service.  Although the veteran contends that he was 
hospitalized due to a shoulder injury following the alleged 
incident, the August 1969 hospitalization record submitted by 
the veteran shows only treatment for dermatitis.  There is no 
mention of any other injury.  

The veteran also contends that his shoulder was fractured in 
the alleged incident, but the separation examination 
conducted in November 1969 shows normal upper extremities.  
Significantly, the veteran himself stated at that time, in 
his report of medical history, that he had no history of a 
painful or trick shoulder, and no history of swollen or 
painful joints.  Finally, the veteran states that he was 
awarded the Purple Heart for the in-service injury.  However, 
his Form DD-214 does not reflect such an award.  Accordingly, 
the Board although the veteran acknowledges the veteran's 
participation in combat, it concludes that the § 1154(b) 
presumption has been rebutted by clear and convincing 
evidence to the contrary.

The Board also finds it significant that medical evidence 
following service does not support the veteran's contention 
that his shoulder was injured in service.  Although the 
evidence shows a diagnosis of left shoulder arthritis, this 
diagnosis does not appear until January 2002, 33 years after 
the veteran left service.  Nowhere in the objective record is 
there any indication of shoulder trauma or of residuals 
thereof, such as shell fragment wound scars or X-ray evidence 
of the reported fracture.   

The primary evidence in support of the veteran's claim comes 
from his own recent contentions concerning what transpired in 
service.  Although not necessarily doubting the veteran's 
sincerity, the Board believes that his memory may have become 
clouded with time.  The Board places greater weight of 
probative value on .
The lack of any reference to the shoulder injury by the 
veteran during service or for decades thereafter than it does 
on his more recent statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]. 

The Board additionally observes that arthritis of the left 
shoulder was initially diagnosed many years after the veteran 
left service.  The one year presumptive period for arthritis 
is accordingly inapplicable in this case.  See 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In short, notwithstanding the veteran's participation in 
combat, the Board concludes that Hickson element (2), in-
service disease or injury, has not been met.  The claim fails 
on that basis.

Further, there is no medical nexus evidence that purports to 
relate the veteran's current arthritis to any incident of 
service.  To the extent that the veteran himself seeks to 
provide such medical nexus, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to opine on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Hickson element 
(3) has therefore also not been met. 

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's left shoulder disorder resulted from his 
military service.  The veteran's claim of entitlement to 
service connection for a left shoulder disorder is 
accordingly denied.






2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right index 
finger disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for forearm scars.

6.  Entitlement to service connection for prostate cancer.

The veteran contends that he received shrapnel wounds from an 
enemy mortar round in 1969 and suffered a right index finger 
injury, a left knee injury and forearm scars.  He further 
contends that he suffers current disabilities of the right 
index finger, left knee and forearms as a result of such in-
service injury.  The veteran also contends that he currently 
has a skin disorder and prostate cancer that resulted from 
his military service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that disorders of the right index finger, the 
skin, the left knee, the forearms and the prostate were not 
incurred as a result of active military service.

As an initial matter, the Board observes that it does not 
appear that the veteran in fact has a skin disorder, a right 
index finger disability, a left knee disability, forearm 
scars or prostate cancer.  No recent medical evidence, 
including an April 2002 VA examination, provides a current 
diagnosis or demonstrates symptoms of such disabilities.  
While a January 2002 treatment report does show a diagnosis 
of tinea pedis, an April 2002 VA examination report shows the 
veteran's tinea pedis to have resolved.  There was no 
evidence of tinea pedis or tinea cruris on examination.  The 
veteran was found to have onychomycosis of the toenails.  

 "Onychomycosis is a 'fungal infection of the nail plate, 
usually caused by species of Epidermophyton, Microsporum, and 
Trichophyton, and producing nails that are opaque, white, 
thickened, friable, and brittle.'  Dorland's Illustrated 
Medical Dictionary 1177 (27th ed. 1988)."  See Davenport v. 
Brown, 7 Vet. App. 476, 477 (1995).   The Board notes, 
however, that onychomycosis of the toenails does not appear 
to have been claimed by the veteran, who referred to "jungle 
rot", which the Board interprets as a skin disability, not a 
fungal infection of the toenails.  

The veteran stated in his claim that he was told during a 
recent visit to the VA Medical Center that he might have 
prostate cancer.  However, there is no indication from the 
outpatient treatment reports of such a diagnosis.  With 
respect to the veteran's statement that he was informed by a 
VA health care provider that he "might" have prostate 
cancer, it is now well- established that the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it is 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The Board 
places no weight of probative value on that statement.  

An October 2001 treatment report noted under past medical 
history sutures on both forearms, left knee and right index 
finger.  However, there is no notation of any current 
disability, including scarring.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history only].

To the extent that the veteran himself is attempting to 
establish current diagnoses of the claimed disabilities, as 
discussed above he is not competent to do so.  See Espiritu, 
supra.

The Board therefore believes that in the absence of 
identified disabilities of the skin, the right index finger, 
left knee, forearms and prostate, service connection may not 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hickson element (1) has therefore not been met with 
respect to any of the five claimed disabilities.  

The Board now turns to Hickson element (2), in-service 
incurrence.  As an initial matter with respect to in-service 
incurrence, although the veteran does not appear to contend 
that any of his claimed disorders resulted from exposure to  
herbicides used in Vietnam, the Board has considered whether 
the provisions of 38 C.F.R. 3.309(e), discussed in detail 
above, are applicable.  The disorders granted presumptive 
service connection under 38 C.F.R. § 3.309(e) for Agent 
Orange exposure are specified with precision.  The disorder 
for which service connection is sought must be specified at 
38 C.F.R. § 3.309(e) in order to enjoy the presumption of 
service incurrence thereunder.  

The disabilities specified at 38 C.F.R. § 3.309(e), although 
encompassing skin disorders such a chloracne (not claimed by 
the veteran or diagnosed) do not include dermatitis, tinea 
pedis, tinea cruris, onychomycosis or eczema.  Therefore, the 
veteran is not entitled to presumptive service connection for 
Agent Orange exposure for any claimed  skin disorder.  

Prostate cancer is among the disorders specified under 
38 C.F.R. § 3.309(e).  Therefore, Hickson element (2) is met 
as to prostate cancer.

The veteran contends that he received shrapnel wounds from an 
enemy mortar round in 1969 and was hospitalized for resulting 
injuries.  As stated above, the evidence establishes that the 
veteran engaged in combat in Vietnam during a period of war.  
However, the veteran contends that the same in-service 
incident that injured his shoulder also resulted in his 
forearm scars, his left knee injury and his right index 
finger injury.  As discussed by the Board in some detail 
above in relation to the claimed shoulder injury, these 
claimed injuries are not shown by the evidence of record, and 
the § 1154(b) presumption has been rebutted by clear and 
convincing evidence to the contrary.

The veteran contends that he suffered "jungle rot" while 
serving in Vietnam. [The Board interprets the term "jungle 
rot" as encompassing a variety of skin rashes and other 
similar problems which were common in Vietnam and other 
tropical areas in which U.S. service members were stationed.]  
The veteran's service medical records arguably support his 
contention, showing treatment for a rash of the feet and 
hands.  

The Board is cognizant that the veteran's November 1969 
separation examination shows normal skin, normal upper 
extremities, normal feet, normal lower extremities and no 
notation of skin problems.  [It was noted that the veteran 
had tattoos on both arms.]  Nonetheless, the evidence 
pertinent to service shows that the veteran suffered 
dermatitis of his feet and hands.  Nonetheless, the Board 
believes that Hickson element (2) has been satisfied as to 
claimed skin rashes.  Onychomycosis was not identified during 
service.    

The April 2002 VA examiner recounted the veteran's claim that 
he incurred a shrapnel injury in 1968 which caused injuries 
to the forearms, knees and right index finger.  These 
accounts also appear in the outpatient treatment records.  
However, these accounts, filtered through the examiner, 
appear to be merely recitations of the veteran's statements, 
and as such the Board accords them little weight of probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[the fact that a veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion as to the date of onset].  The Board further notes 
that the April 2002 examiner did not diagnose any current 
disabilities related to the claimed events, and provided no 
nexus opinion.

As discussed above in connection with the first issue on 
appeal, the combat presumptions found in 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) do not avail the veteran 
in that they have been rebutted by clear and convincing 
evidence.

In short, the Board believes that Hickson element (2), in-
service incurrence, has been satisfied with respect to 
prostate cancer and skin rashes.

With respect to Hickson element (3), medical nexus, there is 
of record no medical opinion which serves to link any claimed 
disability to the veteran's military service.  To the extent 
that the veteran himself endeavors to establish such a link, 
he is not competent to do so.  See Espiritu, supra.

The Board additionally observes that 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

With respect to prostate cancer, no medical nexus opinion is 
necessary, since a connection between prostate cancer and 
Vietnam service is established as a matter of law.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  Thus Hickson 
element (3) is met with respect to claimed prostate cancer.  
As discussed above, however, the veteran's claim of 
entitlement to service connection for prostate cancer fails 
in the absence of medical evidence indicating that he has the 
claimed disability.    

In summary, the second Hickson element is arguably satisfied 
with respect to the claimed skin disorder; the first and 
third Hickson elements are not.  To the extent that 
onychomycosis is deemed to be part of this appeal (and for 
reasons expressed above the Board believes that it is not), 
Hickson element (1) is met but elements (2) and (3) are not.  
With respect to the claimed musculoskeletal disorders, none 
of the elements required for service connection are 
satisfied.  With respect to prostate cancer, elements (2) and 
(3) are met but element (1), current disability, is not.    
With respect to prostate cancer, the veteran and his 
representative are advised that should he have medical 
evidence that he in fact has prostate cancer, he should 
submit such evidence to the RO as soon as possible.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's right index 
finger disorder, skin disorder, left knee disorder, forearm 
scars or prostate cancer resulted directly from a disease or 
injury incurred in active service.  The veteran's claims of 
entitlement to service connection for a right index finger 
disorder, a skin disorder, a left knee disorder, forearm 
scars and prostate cancer are denied.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a skin disorder is denied.

Service connection for a right index finger disorder is 
denied.

Service connection for a left knee disorder is denied.



CONTINUED ON NEXT PAGE



Service connection for forearm scars is denied.

Service connection for prostate cancer is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

